NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 30 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DORIAN CARTER,                                   No. 13-55049

              Plaintiff - Appellee,              D.C. No. 2:12-cv-10300-PA-
                                                 MRW
 v.

NATHALEE EVANS, as Claimant to                   MEMORANDUM*
Status of Trustee of the Declaration
Establishing the Eugenia M. Rinngold
Living Trust Dated February 28, 1997 and
to status as Executor of the State of
Eugenia M. Ringgold,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted April 9, 2015**
                               Pasadena, California

Before: REINHARDT, McKEOWN, and M. SMITH, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Appellant, Nathalee Evans, appeals from the district court’s order

remanding this case to state court and from its order denying her motion to vacate

the remand order. We have jurisdiction to review the remand order pursuant to 28

U.S.C. § 1447(d) and jurisdiction to review the order denying the motion to vacate

pursuant to 28 U.S.C. § 1291. We affirm.

      Evans removed this action pursuant to 28 U.S.C. § 1443.

   A petition for removal under § 1443(1) must satisfy the two-part test
   articulated by the Supreme Court in Georgia v. Rachel, 384 U.S. 780, 788-
   92, 794-804, 86 S. Ct. 1783, 16 L. Ed. 2d 925 (1966) and City of Greenwood,
   Miss. v. Peacock, 384 U.S. 808, 824-28, 86 S. Ct. 1800, 16 L. Ed. 2d 944
   (1966). “First, the petitioners must assert, as a defense to the prosecution,
   rights that are given to them by explicit statutory enactment protecting equal
   racial civil rights.” California v. Sandoval, 434 F.2d 635, 636 (9th Cir.1970).
   “Second, petitioners must assert that the state courts will not enforce that
   right, and that allegation must be supported by reference to a state statute or
   a constitutional provision that purports to command the state courts to ignore
   the federal rights.” Id.

Patel v. Del Taco, Inc., 446 F.3d 996, 998-99 (9th Cir. 2006). The district court

correctly concluded that the case was not removable under 28 U.S.C. § 1443(1)

because Evans did not identify a state law that prohibited her from enforcing her

civil rights or “an equivalent basis . . . for an equally firm prediction that the

defendant would be ‘denied or cannot enforce’ the specified federal rights in the

state court.” Rachel, 384 U.S. at 804.




                                            2
       This case was not removable under 28 U.S.C. § 1443(2), which “is available

only to federal officers and to persons assisting such officers in the performance of

their official duties,” and to state officers. City of Greenwood v. Peacock, 384 U.S.
808, 815, 824 n.22 (1966). Evans did not demonstrate that she was a federal or

state officer or a person assisting such an officer in the performance of his or her

official duties.

       We lack jurisdiction to consider Evans’s contention that the district court

erred by failing to consider whether it had subject matter jurisdiction under 28

U.S.C. § 1334. See 28 U.S.C. § 1447(d); Patel, 446 F.3d at 998.

       The district court did not err in denying Evans’s motion to vacate the remand

order. The district court correctly concluded that it lacked subject matter

jurisdiction over the action.

       The district court did not err in taking judicial notice of Nina Ringgold’s

litigation history.

       We deny Evans’s motion for judicial notice (Dkt. No. 41).

       AFFIRMED.




                                          3